Adams, J.
i fees:pieadmg. I. The plaintiff claims that, as the referee did not find a special contract, he was entitled, under the admission of the answer, to recover the whole amount claimed for services, to-wit: three hundred dollars. The defendant’s admission is that the “plaintiff rendered him the services, ” but he denies that they were of the value claimed, and the referee so found. We see nothing in the answer inconsistent with the finding.
*96II. The plaintiff claims that he is charged by the referee with twenty-five dollars paid by defendant to associate counsel. But we do not so understand. The referee finds that the aggregate attorney’s fees paid by defendant in the ease were ninety-four dollars and seventy-five cents; that of the amount twenty-five dollars was paid by defendant to counsel associated with the plaintiff, and sixty-nine dollars and seventy-five cents to the plaintiff, and that the latter sum was all the plaintiff’s services were worth.
III. The plaintiff complains that he is improperly charged with forty-eight dollars and fifty cents, being Supreme Court costs collected and retained by him. He says he should not be charged with this money, because in collecting the money he collected merely what he had previously advanced. He had, however, been previously credited with it by the referee, as money advanced, and it follows of course that he should be charged with the same money as collected. The jilaintiff could not properly be allowed the money and credit too.
IY. The plaintiff complains that the finding is not supported by the evidence, but the abstract does not purport to-contain all the evidence.
Affirmed.